Citation Nr: 1030221	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  03-12 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for 
the service-connected type 2 diabetes mellitus, to include 
consideration of whether an extraschedular disability rating is 
warranted.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Esquire


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran's active service extended from July 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that decision, the RO, inter alia, granted service 
connection for diabetes mellitus, type II, and assigned an 
initial 20 percent rating, effective from August 10, 2000.  The 
Veteran disagreed with the initial 20 percent rating assigned.  

In a March 2005 decision, the Board denied entitlement to a 
rating in excess of 20 percent for the service-connected type II 
diabetes mellitus, and denied entitlement to higher initial 
ratings for other secondary disabilities associated with the 
diabetes mellitus.  The Veteran appealed that determination to 
the United States Court of Appeals for Veterans Claims (Court or 
CAVC).  In October 2007 the Court remanded, in part, the issue 
involving rating the Veteran's service-connected type 2 diabetes 
mellitus for additional development and adjudication.  In June 
2008 and April 2009, the Board remanded this issue for additional 
development including retrieval of the Veteran's recent VA 
medical treatment records and a VA examination.  

The Veteran asserts that is completely disabled as a result of 
his diabetes and the evidence shows that he is not working.  The 
Board notes that the Veteran is service-connected for a number of 
disabilities in addition to the disability considered herein.  As 
the issue of a total rating based on individual unemployability 
due to service-connected disabilities has been raised, but not 
adjudicated, the matter is referred to the RO for the appropriate 
consideration.


FINDING OF FACT

The Veteran's service-connected diabetes mellitus requires daily 
use of oral medication and insulin, and a restricted diet; 
however, the need for regulations of activities has never been 
demonstrated.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in excess of 
20 percent have not been met at any time during the appeal 
period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran filed his claim for service connection in August 
2000.  At that time, the current law and regulations governing 
VA's duty to notify and assist claimants with the development of 
their claims was not yet in effect.  Thus, no adequate duty-to-
assist letter was provided to the Veteran at that time.  

A January 2002 rating decision granted service connection for 
diabetes mellitus, pursuant to a change in law, allowing for a 
presumption of service connection for certain diseases in Vietnam 
veterans exposed to dioxins.  Diabetes mellitus had recently been 
added to the list of diseases presumed to be caused by dioxin 
exposure in Vietnam during the Vietnam War era.  Because the 
Veteran had previously filed a claim for benefits which included 
diabetes, an earlier effective date of August 10, 2000 was 
established for the award of service connection for diabetes, the 
date of the original claim for benefits that included diabetes 
mellitus.  

Thus, with regard to the underlying service connection claim, 
there was no notification that advised the Veteran of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection; however, the underlying service connection 
claim was granted, and therefore any defect with regard to the 
pre-adjudicatory notice is harmless error.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993). 

With regard to the increased rating claim, here, the Veteran is 
challenging the initial rating assigned following the grant of 
service connection.  In cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Thus, had there 
been pre-adjudicatory notice sent to the Veteran, the purpose of 
this notice would have been fulfilled, and therefore that notice 
would have been deemed legally sufficient.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  As noted previously, it 
would have been impossible to provide legally sufficient notice 
prior to the grant of service connection in the case because the 
current laws were not in effect at that time.  

Nevertheless, the RO provided the Veteran with a subsequent duty-
to-assist letter in August 2008 that specifically addressed the 
issues of how VA assigns and effective date and the assignment of 
initial ratings for any grant of service connection.

Moreover, the notice provided to the Veteran, in addition to the 
other correspondence, the statement of the case, and the multiple 
supplemental statements of the case over the course of the appeal 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate his claim.  Furthermore, the Veteran's attorney has 
made clear, by way of briefs provided to the Court that she has 
actual knowledge of exactly what evidence is necessary to 
substantiate the Veteran's claim for increase.  The Veteran has 
received all essential notice, has had a meaningful opportunity 
to participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any 
event, the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the notices.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology and 
severity of the disability, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the appeal has been obtained and 
associated with the Veteran's claims file; and the veteran has 
not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

II.  Increased Rating

The Veteran seeks a rating in excess of 20 percent for the 
service-connected diabetes mellitus, type II.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Where the schedule does not provide a zero percent evaluation for 
a diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Where the appeal involves the initial rating assigned for a 
service-connected disability, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate periods 
of time based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 20 percent 
rating for diabetes mellitus requires insulin or an oral 
hypoglycemic agent and a restricted diet.  

A 40 percent rating requires insulin, a restricted diet, and 
regulation of activities.  In order to demonstrate a regulation 
of activities, "medical evidence" is required to show that both 
occupational and recreational activities have been restricted.  
Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007). The phrase 
"regulation of activities" means "avoidance of strenuous 
occupational and recreational activities."  Camacho, 21 Vet. 
App. at 362 (quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 
(defining the term within the criteria for a 100-percent 
rating)).

A 60 percent rating requires insulin, a restricted diet, and 
regulation of activities, with episodes of ketoacidosis or 
hypoglycemic reactions requiring 1 or 2 hospitalizations per year 
or twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

A 100 percent rating is assigned when diabetes mellitus requires 
more than one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three hospitalization 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or complications 
that would be compensable if separately evaluated.  38 C.F.R. § 
4.119, Diagnostic Code 7913.

It is noted that compensable complications of diabetes are to be 
separately rated unless they are part of the criteria used to 
support a 100 percent evaluation and that noncompensable 
complications are considered part of the diabetic process.  38 
C.F.R. § 4.119, Diagnostic Code 7913.  

VA medical records dated in June 1999 and August 1999 included 
diagnoses of type II diabetes mellitus and type II diabetes 
mellitus with neuropathy.  An October 1999 report noted a 
diagnosis of type II diabetes mellitus with poor control.

An October 1999 VA treatment report noted the Veteran complained 
of a 20 year history of intermittent numbness to his hands and 
feet.  He stated he dropped objects from his hands because of 
numbness.  It was noted he was right hand dominant.  The examiner 
noted the Veteran was overweight, but in no acute distress.  
There was mild atrophy of the extensor digitorum brevis on the 
right, with no other evidence of atrophy.  Tinel's sign was 
weakly positive over the median nerve at the wrist, bilaterally.  
Motor strength was approximately 4/5 with very non-smooth giving 
way type weakness in the upper and lower extremities in all 
muscles tested due to joint pain.  Range of motion appeared to be 
within functional limits.  Deep tendon reflexes were 1-2+ and 
symmetric with plantar responses.  Sensation to pinprick was 
slightly decreased in the right arm compared to the left and 
slightly decreased distally in the lower extremities compared to 
proximally.  Vibratory sensation was absent in the great toes and 
present in the index fingers.

Nerve conduction studies of the left lower extremity revealed an 
absent sural nerve response which was abnormal.  The common 
peroneal motor distal latency and amplitudes and tibial motor 
distal latency were normal with reduced conduction velocity.  The 
right lower extremity revealed sural sensory distal latency was 
prolonged with normal amplitude.  The common peroneal motor 
distal was prolonged with reduced amplitudes and conduction 
velocity.  The tibial motor distal latency was normal with normal 
amplitude but reduced conduction velocity.

In the upper extremities, the median motor distal latency was 
prolonged, bilaterally, right greater than left, with normal 
amplitude but reduced conduction velocity, bilaterally. The 
median sensory distal latency to the thumb was prolonged, 
bilaterally, right greater than left.  The difference between the 
median and the radial sensory response and the median sensory 
response to the index finger were prolonged, bilaterally, right 
greater than left. All other motor and sensory distal latencies, 
amplitudes, and motor conduction velocities were normal.

Electromyography (EMG) studies of the right abductor hallucis 
revealed increased insertional activity of 1+ fibrillations and 
positive sharp waves with normal motor units and reduced 
recruitment. Recruitment was mildly reduced in the right extensor 
digitorum brevis with no evidence of active or chronic 
denervation.  EMG in all other tested muscles was normal.  The 
diagnoses included electrodiagnostic evidence of a diffuse 
peripherally neuropathy involving motor and sensory fibers.

VA examinations in November 2001 included diagnoses of type II 
diabetes mellitus requiring insulin and peripheral neuropathy.  
It was noted the Veteran complained of pain mostly to his left 
arm, that he had some numbness and tingling sensations to the 
fingers, and that he could not lift heavy objects and he dropped 
food.  The examiner noted an EMG revealed the median nerve was 
affected, but that he also had a peripheral neuropathy most 
likely from diabetes.  There was no evidence of paralysis, muscle 
wasting, or atrophy.

The Veteran was unable to recall when he was provided a diagnosis 
of diabetes mellitus, but the examiner noted records revealed a 
diagnosis was first provided in 1999.  There was no evidence of 
ketoacidosis or hypoglycemic reactions.  The Veteran had not lost 
weight and had maintained his weight between 250 to 252 pounds 
(lbs.).  It was noted he had been instructed to maintain an 1800 
calorie diet. His activities were restricted and he had 
difficulty walking to his mailbox with tolerance only to 100 
yards due to neck pain.  He had undergone cervical spine surgery 
in June 2001.  There was numbness to the hands.  The Veteran 
stated he used insulin and oral medication daily.  He complained 
of erectile dysfunction.

The examiner noted radial pulses, pedal pulses, dorsalis pedis, 
and posterior tibialis were 3+, bilaterally.  The skin was warm 
and dry with adequate color.  Neurologic examination revealed a 
slightly positive Romberg test.  The Veteran was unable to walk 
on his heels or toes.  Deep tendon reflexes were 2+ to the left 
upper extremity and 1+ on the right.  Reflexes were 2+ at the 
knees and 1+ at the ankles.  Babinski's sign was negative.  
Dorsiflexion of the great toes were symmetrical.  Strength was 
approximately 4/5. There was a good handgrip.  There was some 
muscle contraction of about 4/5, bilaterally.  Sensation to 
vibration was present to the thumbs and great toes.  Sensation to 
monofilament was present to the upper and lower extremities, but 
slightly down on the lateral part of his left small toe.  There 
was no swelling to the lower extremities and pedal pulses were 3+ 
and strong.

In a January 2002 rating decision the RO established service 
connection for type II diabetes mellitus associated with 
herbicide exposure and peripheral neuropathy of the upper and 
lower extremities.  Ratings of 20 percent for diabetes mellitus, 
10 percent for peripheral neuropathy of the right lower 
extremity, 10 percent for peripheral neuropathy of the left lower 
extremity, and 0 percent for peripheral neuropathy of the right 
and left upper extremity were assigned effective from August 10, 
2000.  The combined service-connected disability rating was 40 
percent.

In correspondence dated in April 2002 the Veteran expressed 
disagreement with the assigned compensation levels.  In his April 
2003 substantive appeal he asserted his diabetes had increased in 
severity.  He reported the disorder required 100 units of insulin 
per day.  He stated he had recurring sores on his body.  In 
subsequent correspondence dated in April 2003 the Veteran 
asserted a 100 percent was warranted for diabetes.

VA genitourinary examination in April 2003 revealed the Veteran 
was well nourished and well developed.  It was noted he had 
decreased sphincter tone.  The examiner stated the Veteran had a 
loss of use of the creative organ secondary to his diabetes 
mellitus and that his peripheral neuropathy, decreased sphincter 
tone, and neuropathic changes of the perineum were also signs of 
his diabetes.

In a December 2003 rating decision the RO established service 
connection for erectile dysfunction and entitlement to special 
monthly compensation for loss of use of a creative organ.  A 0 
percent rating was assigned effective from January 11, 2001, but 
the Veteran was provided special monthly compensation for loss of 
use of a creative organ.  The Veteran was notified of the 
determination, but did not appeal.

VA treatment records dated in July 2003 noted the Veteran 
complained of lower extremity pain down the thigh, bilaterally, 
and paresthesia to the left distal extremity.  The examiner noted 
the Veteran demonstrated no pain behavior and was in no apparent 
distress.  Neurologic examination revealed hypothesia to the 
distal lower extremities.  Deep tendon reflexes were present, but 
weak, bilaterally.  The Veteran's weight was 259 lbs.  The 
examiner found the lower extremity hypothesia and pain were most 
likely due to diabetic neuropathy.  Records dated in July 2003 
and November 2003 noted diagnoses of diabetes mellitus with 
suboptimal control.

In a February 2004 private medical statement Dr. R.K. noted the 
Veteran had multiple medical problems including insulin dependent 
diabetes mellitus, peripheral vascular disease, peripheral 
neuropathy, chronic obstructive pulmonary disease, failed neck 
and back syndromes, generalized osteoarthritis, high blood 
pressure, and depression and anxiety disorders.  It was the 
physician's opinion that he was totally disabled.

In a January 2004 statement in support of the claim W.L.H., a 
life-long friend of the Veteran, claimed the Veteran was 100 
percent disabled.  It was further asserted that his exposure to 
Agent Orange was the only explanation for his multiple health 
problems.

In an April 2004 rating decision the RO, in pertinent part, 
denied entitlement to service connection for hypertension and a 
pain and eye problem.  The Veteran was notified of the 
determination, but did not appeal.

VA treatment records dated in April 2004 noted the Veteran 
reported difficulty controlling his blood sugar levels.  An April 
2004 diabetic foot examination revealed abnormal left and right 
visual examinations.  Sensations and pulses were normal to the 
left and right feet.  An examiner noted there was no evidence of 
cyanosis, clubbing, or edema.  The skin was intact, but the left 
great toenail was cracked and the right was ingrown.  The 
diagnoses included type II diabetes mellitus with suboptimal 
control.  A July 2004 report noted a diagnosis of type II 
diabetes mellitus requiring insulin with nerve complications.

A November 2004 report included a diagnosis of type II diabetes 
mellitus, controlled.  The examiner noted the Veteran complained 
of a rash to the arms and legs.  There was no evidence of 
cyanosis, clubbing, or edema.  The skin of the lower extremities 
was intact, but had the appearance of venous insufficiency.  
There were hyperpigmented, well-demarcated ovoid, irregular, 
shaped skin lesions to the medial surfaces of the upper arms.  
The diagnoses also included tinea corporis to the arms, without 
opinion as to etiology.

VA outpatient records from 2005 through 2007 essentially show 
that the Veteran was treated approximately every three months for 
his diabetes.  During these visits, it was noted that the 
Veteran's glycemia was not well-controlled.  These records also 
reflect occasional hypoglycemic reactions.  For example, a March 
2005 VA treatment record noted the Veteran's report of two 
hypoglycemic attacks in three years.  

The Veteran submitted private hospital records showing treatment 
in the emergency room in March 2005 and September 2007 for 
hypoglycemia resulting in syncopal episodes.  The March 2005 
report, for example, notes that the Veteran was found 
unresponsive by a family member.  His symptoms of low blood sugar 
and decreased mental status had reportedly begun after his 
morning insulin shot.  The September 2007 report notes a blood 
sugar level of only 51.  

VA outpatient records in 2008 show that the Veteran's glycemia 
was still poorly controlled.  In February 2008, for example, the 
Veteran was advised to change the NPH to 70 units qam and 15 
units qhs along with aspart 15-SS-10 at meals respectively.  

In April 2008, VA records show that the Veteran was taking NPH 70 
units qam and 30 units qhs along with aspart insulin 30 units at 
breakfast and 10 units at supper.  He also took Metformin 1000 mg 
bid.  He monitored his blood sugars 2-3 times per day, but 
unfortunately had still had significant number of readings which 
were postprandial without a pre-prandial value.  He still delayed 
insulin at times.  Overall MBG by CAMIT was 224 with 4.5 percent 
of his readings at70-110.  He expressed frustration with his 
weight claiming he did not eat much.  He did not bring any food 
records but based on dietary recall he was consuming high density 
calorie foots.  He admitted to ice cream binges, he ate double 
cheeseburgers at fast food restaurants, and his breakfast choice 
was biscuits with gravy.  Despite prior discussion on diet, he 
seemed to have little insight into appropriate dietary choices.  
The assessment/plan was type 2 diabetes mellitus, with 
complications.  Glycemic control was improving but it would be 
difficult to tighten control any further unless he modified his 
eating behavior and got more consistent.  

In June 2008, glycemia was still not well-controlled, although it 
was improving ever so slightly.  

At a September 2008 VA examination, the examiner indicated a 
review of the Veteran's claims file.  The examiner noted that the 
Veteran's weight had not fluctuated much over the previous 
several months, ranging from 269 to 279.  On examination, the 
Veteran appeared well-nourished and overweight, but in no acute 
distress.  Peripheral pulses were intact.  There was no 
peripheral edema appreciated.  Neurologically, cranial nerves II-
XII were grossly intact.  There was no motor or sensory deficit 
appreciated.  Deep tendon reflexes were 2+ and equal.  There was 
normal monofilament sensation on the feet; however, the Veteran 
had diminished vibratory and sensation to light touch on the 
plantar surface of both feet.  He had absent bilateral ankle 
jerks and 1+ bilateral knee jerks.  The diagnosis was Type 2 
diabetes mellitus and diabetic neuropathy.  Regulation of 
activities due to diabetes mellitus is not shown on examination.  
In fact, the medical examiner specifically reported in the 
medical history that there was no regulation of activities 
secondary to diabetes mellitus.  

A September 2008 treatment record notes that the Veteran had 
diabetic neuropathy with significant falling.  Complications due 
to diabetes mellitus were described as "extensive."  

VA outpatient records from January 2009 and June 2009 continue to 
show that the Veteran's glycemia was not well-controlled.  In 
January 2009, for example, the examiner noted that the Veteran's 
glycemia was not well-controlled in that is was associated with 
highs and lows and poor dietary management.  In June 2009, the 
examiner noted that the Veteran's glycemia was not well 
controlled and continued to be aggravated by dietary and insulin 
delivery issues.  The examiner noted that the Veteran's weight 
was down 21 pounds since the first of the year, and the Veteran 
was urged to continue with dietary modifications.  

In an October 2009 addendum to the September 2008 VA examination 
report, the examiner specifically indicated that the Veteran did 
not require regulation of or avoidance of activities due to 
diabetes.  The examiner did note that the Veteran was unable to 
do meaningful exercise because of low back and ankle orthopedic 
problems, but specifically indicated that his diabetes did not 
require avoidance of activity.  

In sum, the record reflects that the Veteran's service-connected 
diabetes mellitus requires the use of oral medication and 
insulin, but does not require the regulation of activities.  In 
that regard, the Board finds highly probative the addendum to the 
September 2008 VA examination report which states that diabetes 
does not require the regulation of activities and provides the 
rationale that the Veteran is unable to do meaningful exercise 
because of his low back and ankle orthopedic problems.  Certainly 
the Veteran's activities are regulated, given his multiple other 
medical problems, which include a heart condition, hypertension, 
gout, a cervical spine disability, and other orthopedic ailments; 
however, there is no indication from a medical professional that 
his activities are regulated due to the diabetes without 
consideration of other conditions such as his heart condition, 
hypertension, gout, cervical spine, low back and ankle 
disabilities.  Additionally, there is no indication that the 
Veteran is unemployed or that employment is due to his diabetes 
without consideration of other disabilities.

The Court's decision indicated that while "the Board noted the 
one medical report that showed that the appellant's limited 
walking ability was related to neck pain and not diabetes 
mellitus, it failed to discuss other lay and medical evidence 
that the appellant is both unemployable and confined to his home, 
other signs that could support a finding of regulation of 
activity connected to his diabetes mellitus."  
Memorandum decision at p. 2.  The Veteran has asserted that he is 
totally disabled due to diabetes.  Similarly, a friend of the 
Veteran's submitted a statement indicated that the Veteran was 
totally disabled.  He noted that the Veteran's multiple health 
problems kept him confined to the bed most of the time and that 
his feet were swollen which hindered his walking so he could not 
lose weight.  He noted that the Veteran took insulin, two blood 
pressure pills and at least ten other medications daily.  
Pursuant to Camacho, medical evidence is required to show 
regulation of activities.  Accordingly, the lay statements are 
not entitled to any probative weight with respect to whether 
regulation of activities is required.  A private physician opined 
in February 2004 that the Veteran was totally disabled and listed 
a myriad of medical problems to include diabetes mellitus, 
peripheral vascular disease, peripheral neuropathy, chronic 
obstructive pulmonary disease, failed neck and back syndromes, 
generalized osteoarthritis, high blood pressure and psychiatric 
conditions.  In light of the multiple disabilities considered by 
the physician, the Board does not find this evidence to be 
probative as to whether the Veteran has to regulate his 
activities due to the service-connected diabetes mellitus.  The 
most probative evidence concerning whether regulation of 
activities is required is the recent addendum to the VA medical 
examination report.  The opinion was provided after a review of 
the medical history, a physical examination of the Veteran, and a 
rationale was provided for the opinion.  In addition, it was 
noted in the September 2008 VA examination in the medical history 
portion of the report that the regulation of activities was not 
required secondary to diabetes mellitus alone.  

Because the most probative medical evidence does not show the 
need for regulation of activities, the criteria for the 
assignment of the next higher, 40 percent, rating are not met.  
Importantly, the criteria for rating diabetes are conjunctive 
rather than disjunctive.  That is, each of the criteria for the 
specified percentage rating must be met before that rating can be 
awarded.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Thus, despite the fact that the Veteran's diabetes has been 
shown, throughout the appeal period, to be poorly controlled, 
regulation of activities is not required.  Specifically, the 
medical evidence demonstrates occasional hypoglycemic episodes as 
a result of the poorly controlled glycemia, as shown by the 
private emergency room records from 2005 and 2007, as well as the 
VA records referring to the hypoglycemic reports.  However, the 
October 2009 addendum to the September 2008 VA examination 
report, specifically indicated that the Veteran did not require 
regulation of or avoidance of activities due to diabetes.  The 
examiner did note that the Veteran was unable to do meaningful 
exercise because of low back and ankle orthopedic problems, but 
specifically indicated that his diabetes did not require 
avoidance of activity.  

In other words, although the Veteran claims that his activities 
are limited because of his diabetes mellitus, the competent and 
most probative medical evidence does not show that at any time 
during the appeal period he has been instructed by a medical care 
provider to restrict his activities due to his diabetes.  His 
argument that his monitoring of his diabetes limits his 
activities does not establish that the disability itself requires 
restriction/regulation of activities.  Consequently, as the 
evidence does not show that manifestations of the Veteran's 
diabetes mellitus satisfy the criteria for the next higher (40 
percent) rating such rating is not warranted.  Because the 
criteria for still higher ratings for diabetes are in the 
conjunctive and include each of the requirements for the lower 
rating, it follows that a still higher rating likewise is not 
warranted.  

Thus, given the ruling in Camacho, the criteria are not met for 
the assignment of a 40 percent rating, and there is no authority 
to "skip" to the 60 percent rating until all of the criteria 
are met at the 40 percent level.  

The Veteran essentially argues that although there is no doctor-
prescribed regulation of activities due to the diabetes mellitus 
(one of the criteria necessary for the assignment of the next 
higher, 40 percent rating), the Veteran does have poorly 
controlled glycemia with hypoglycemic episodes resulting in trips 
to the emergency room on occasion.  This is very clearly shown by 
the medical evidence of record, and episodes of hypoglycemic 
reactions requiring one or two hospitalizations per year is one 
of the criteria necessary for the assignment of a 60 percent 
rating.  A 60 percent rating is not assignable in this case, 
however, because in addition to the above hypoglycemic reactions, 
the assignment of a 60 percent rating requires that the Veteran's 
additional secondary complications as a result of the service-
connected diabetes mellitus, if any, would not be compensable if 
separately evaluation.  Here, the Veteran's complications due to 
diabetes include peripheral neuropathy of the upper and lower 
extremities as well as erectile dysfunction.  Each of these 
disabilities is, in fact, separately compensated.  The erectile 
dysfunction is compensated pursuant to an award of special 
monthly compensation based on loss of use of a creative organ; 
and, the peripheral neuropathy of each extremity (two upper and 
two lower) is evaluated as 10 percent disabling each.

Because the Veteran's secondary complications of service-
connected diabetes mellitus are separately compensated and 
because regulation of activities is not required, the assignment 
of a 60 percent rating for service-connected diabetes mellitus is 
not for application in this case.  

In sum, the criteria are not met for the assignment of a 40 
percent disability rating at any time during the appeal period 
because regulation of activities has never been demonstrated.  
Although some of the criteria for the 60 percent rating are met, 
the criteria for the 40 percent are not met, so the possibility 
of the assignment of a rating in excess of 20 percent may not be 
entertained at this juncture.  See Camacho v. Nicholson, 21 Vet. 
App. 360 (2007).

The preponderance of the evidence is against the claim for an 
initial rating in excess of 20 percent for the service-connected 
diabetes mellitus, type II; ; there is no doubt to be resolved; 
and a rating in excess of 20 percent is not warranted.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

The Board has considered whether staged ratings are warranted, 
but finds that the criteria for the assignment of a rating higher 
than 20 percent have not been met for any period of time that is 
covered by this appeal.  As discussed above, there are no 
distinct time periods where the Veteran's symptoms warrant 
different ratings.  

III.  Extra Schedular Consideration

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has 
also been considered.  See Thun v. Peake, 22 Vet. App. 111 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, there has been no showing that the service-connected 
diabetes, type II under consideration here has caused marked 
interference with employment, has necessitated frequent periods 
of hospitalization aside from the several instances noted above, 
or otherwise renders impracticable the application of the regular 
scheduler standards.  The assignment of a 20 percent evaluation 
for diabetes mellitus recognizes that there is commensurate 
industrial impairment.  Moreover, as was noted above, the Veteran 
does not meet the schedular criteria for the assignment of a 40 
percent rating because medical evidence of regulation of 
activities is not shown.  While the record shows that the Veteran 
has experienced hypoglycemic reactions which have required 
hospitalization, it is also documented that diabetes is 
controlled by insulin and diet, and the medical evidence of 
record tends to show that the Veteran's diabetes is not well-
controlled, at least, in part, because of the Veteran's own 
dietary choices.  The assigned rating therefore shows that the 
regular schedular standards contemplate the symptomatology shown 
in this case.  In essence, there is no evidence of an exceptional 
or unusual disability picture in this case which renders 
impracticable the application of the regular schedular standards.  
As such, referral for consideration for an extraschedular 
evaluation is not warranted here.  Thun v. Peake, 22 Vet. App. 
111 (2008).  


ORDER

An initial evaluation in excess of 20 percent for the service-
connected type II diabetes mellitus is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


